

116 HR 5488 IH: To amend the Foreign Intelligence Surveillance Act of 1978 to ensure that politically derived information is not used in an application to the Foreign Intelligence Surveillance Court for an order under title I or III of such Act.
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5488IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Mr. Turner introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Foreign Intelligence Surveillance Act of 1978 to ensure that politically derived
			 information is not used in an application to the Foreign Intelligence
			 Surveillance Court for an order under title I or III of such Act.
	
		1.Prohibition on use of politically derived information in applications for certain orders by the
			 Foreign Intelligence Surveillance Court
 (a)Title I ordersSection 104(a)(6) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is amended— (1)in subparagraph (D), by striking ; and and inserting a semicolon;
 (2)in subparagraph (E)(ii), by striking the semicolon and inserting ; and; and (3)by adding after subparagraph (E) the following new subparagraph:
					
 (F)that none of the facts or circumstances included in the statement described in paragraph (3) were solely produced by, derived from, or collected using funds of, a political organization (as defined in section 527 of the Internal Revenue Code of 1986) for the purpose of gaining an advantage against, or otherwise conducting research on, an opposing political candidate..
 (b)Title III ordersSection 303(a)(6) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1823) is amended— (1)in subparagraph (D), by striking ; and and inserting a semicolon;
 (2)in subparagraph (E), by striking the semicolon and inserting ; and; and (3)by adding after subparagraph (E) the following new subparagraph:
					
 (F)that none of the facts or circumstances included in the statement described in paragraph (3) were solely produced by, derived from, or collected using funds of, a political organization (as defined in section 527 of the Internal Revenue Code of 1986) for the purpose of gaining an advantage against, or otherwise conducting research on, an opposing political candidate..
				